ON APPLICATION FOR REHEARING
PER CURIAM.
On re-examination, the Court is of the opinion that the appeals in Holt v. First National Bank of Mobile, 372 So.2d 3 (Ala. 1979), were properly dismissed, but that the dismissals should have been based upon the appellants’ failure to comply with ARCP 54(b) instead of having been based upon ARCP 59(e) and 59.1.
Therefore, the Court adheres to the original opinion and denies the application for rehearing.
OPINION EXTENDED; APPLICATION FOR REHEARING OVERRULED.
All the Justices concur except BLOOD-WORTH, J., not sitting.